Title: To Thomas Jefferson from Hezekiah Rogers, 21 November 1808
From: Rogers, Hezekiah
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington Nov. 21. 1808.
                  
                  I have it in charge from the President of the United States Military Philosophical Society to present you a diploma of membership.
                  The execution of this honorable service is peculiarly gratifying, as it affords me an opportunity of assuring you of the high consideration and respect with which I have the honor to be 
                  Sir Your most Obt Servant
                  
                     H. Rogers 
                     
                  
               